154 Ga. App. 605 (1980)
269 S.E.2d 494
ACCURATE CONSTRUCTION COMPANY, INC.
v.
DOBBS HOUSES, INC.
59467.
Court of Appeals of Georgia.
Argued February 7, 1980.
Decided May 13, 1980.
John E. Tomlinson, for appellant.
Barry B. McGough, for appellee.
SOGNIER, Judge.
Dobbs Houses, Inc. leased certain real property to Hutch Enterprises, Inc. Under the terms of the lease Hutch was required to make improvements to the real property, pay the cost therefor and thereafter operate a restaurant on the premises. Under specific provisions of the lease, Hutch was not to allow the filing of liens against the property; it was required to discharge any lien at its cost; and lastly, Dobbs Houses could cancel the lease if liens were filed. Hutch contracted with Accurate Construction Co., Inc. for improvements on the leased property, failed to pay for same and went bankrupt. Upon these occurrences Accurate filed a lien against the real estate and seeks in this action to have this lien declared a special lien against the property of Dobbs Houses. Dobbs Houses moved for summary judgment and the lower court granted its motion; Accurate appeals, contending the trial court erred in granting summary judgment to Dobbs Houses.
No contract is alleged or claimed between Accurate and Dobbs Houses. A contract for improvements between a lessee and a materialman does not subject the interest of the lessor to a lien unless a contractual relationship exists between the lessor and the materialman as well. Capital Mechanical, Ltd. v. Dobbs Houses, Inc., 151 Ga. App. 142 (259 SE2d 147) (1979). No express or implied consent of Dobbs Houses to the contract for improvements appears. Mere knowledge by the lessor of the improvements does not give rise to the lien. Stevens Supply Co. v. Stamm, 41 Ga. App. 239 (152 S.E. 602) (1930).
Judgment affirmed. Deen, C. J., and Birdsong, J., concur.